Citation Nr: 1711197	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  08-35 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound (SFW) to the left calf, including scarring, as well as numbness and loss of sensation of the lateral aspect of the left calf, the lateral aspect of the left foot, and the ventrum of the left foot. 

2.  Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This case was previously before the Board in January 2012, at which time it was remanded to provide the Veteran with an updated VA examination and obtain any medical treatment records not associated with the claims file.  The case was returned to the Board in February 2014.  The Board found that the VA examination was not adequate to adjudicate the Veteran's left leg neuropathy claim.  That issue was remanded for another VA examination, and the Veteran's hearing loss claim was denied.  For due process reasons discussed below, the February 2014 Board decision is being vacated.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

Since the most recent supplemental statement of the case (SSOC) addressing these matters was issued in July 2014, the Veteran submitted a new increased rating claim for his service-connected SFW to the left calf and was afforded a pertinent VA peripheral nerves examination in April 2016.  Subsequently, the Veteran's representative submitted a statement indicating that the Veteran wished to waive initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  Moreover, the Board notes that some VA treatment records have been associated with the claims file since the most recent SSOC.  However, as this evidence is not relevant to the claims on appeal, the Board will proceed to adjudicate the claims as done below with no prejudice to the Veteran.

The issue of entitlement to service connection for a left knee disorder was previously raised by the record.  However, in a February 2016 Report of General Information, the Veteran clarified that he did not intend to submit separate service connection claims for a left knee condition, a scar condition, or a right leg condition.  In a February 2016 letter from the AOJ, VA informed the Veteran that any action regarding claims for service connection for a left knee condition, a scar condition, and right leg/foot numbness had been discontinued.  As such, no further action is needed regarding these claims at this time.

The issue entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On February 11, 2014, the Board issued a decision denying a rating in excess of 30 percent for bilateral hearing loss, and remanding a claim for a rating in excess of 10 percent for residuals of a shell fragment wound.

2.  The February 2014 Board decision identified the wrong representative and thereby impaired the Veteran's right to representation.

3.  The Veteran's peripheral neuropathy of the left leg and foot is manifested by no more than mild incomplete paralysis which is wholly sensory.


CONCLUSIONS OF LAW

1.  The February 11, 2014, Board decision is vacated.  38 U.S.C.A. § 7104(a) (2014); 38 C.F.R. § 20.904 (2016).

2.  The criteria for a disability rating in excess of 10 percent for residuals of a SFW to the left calf, including scarring as well as numbness and loss of sensation of the lateral aspect of the left calf, the lateral aspect of the left foot, and the ventrum of the left foot have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Order to Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904 (2016).    

The Military Order of the Purple Heart (MOPH) holds a power of attorney (POA) in this case.  In April 2005, the Veteran filed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), which named Disabled American Veterans (DAV) as his representative.  In October 2013, the Veteran filed another VA Form 21-22 naming MOPH as his representative, and thereby revoking POA from DAV.  38 C.F.R. § 14.631(f)(1) (2016) (unless a claimant specifically indicates otherwise, the receipt of a new POA executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.)

On January 27, 2014, DAV submitted a post-remand brief in support of the Veteran's claims on appeal to the Board.  On January 31, 2014, an MOPH service officer submitted a letter indicating it was against the policies of MOPH to accept POA in a case in which the Veteran was already in appeal status before the Board, and requested that their POA in this case be revoked.  However, the claims folder does not indicate that the Veteran was notified in writing by MOPH of its intention to revoke its POA.  As the Veteran was not notified of the attempted withdrawal, the January 2014 letter does not satisfy the requirements under 38 C.F.R. § 20.608(a) (2016), and MOPH remained the Veteran's representative.  

Notice of the Board's February 2014 decision was sent to DAV.  Following the requested development regarding the left calf claim, the VA Appeals Management Center issued a SSOC in July 2014, with a copy provided to DAV.  In July 2015, MOPH submitted a hearing memorandum in support of the Veteran's claim for increased rating for residuals of SFW to the left calf.  In October 2015, the Board sent a letter to the Veteran, advising him that there was a discrepancy as to the correct representative, and, in response, he submitted a November 2015 form again appointing MOPH. 

Since the February 2014 Board decision identified the wrong representative and the Veteran's right to representation was impaired, the February 11, 2014, Board decision addressing the issues of entitlement to a disability rating in excess of 30 percent for bilateral hearing loss, and entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound (SFW) to the left calf is vacated.

II. Left Calf

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

The Veteran currently receives a 10 percent rating for residuals of a shell fragment wound under Diagnostic Code 8520.  Under that diagnostic code, ratings of 10, 20, and 40 percent are assigned for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve, respectively.  A 60 percent rating is assigned if the incomplete paralysis is severe, with marked muscular atrophy.  An 80 percent rating is warranted where there is complete paralysis of the sciatic nerve resulting in the foot dangling and dropping, with no active movement possible of the muscles below the knee, with flexion of the knee weakened or lost.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).

The evidence reflecting the Veteran's left lower extremity condition comes mainly from VA outpatient treatment records and VA examinations conducted during the period on appeal.  The Veteran's VA treatment records show that he has consistently reported symptoms of chronic numbness, tingling, and occasional pain in his left leg and foot.  Neurologic examinations have consistently shown deep tendon reflexes to be present and normal.  Sensory testing has consistently revealed decreased sensation in both lower extremities.

At his June 2007 VA examination, the Veteran reported numbness and a "wet-like feeling" in his left leg for a little over a year.  The Veteran also complained of pain when moving the left lower extremity below the knee.  Physical examination revealed that deep tendon reflexes were 1+ and equal and plantar responses flexor bilaterally.  Circumference of the left leg was 2 cm smaller than the right.  The scar from the SFW appeared to be well healed and unchanged.  The examiner noted good peripheral pulses, color, temperature, and hair distribution.  Both lower extremities were completely normal.  Sensation was intact to pinprick, proprioception, and vibration.  As to the pain and numbness, the examiner was unable to find any neurologic deficits to account for the amount of symptoms that the Veteran was having.

The Veteran was provided an additional examination in August 2014.  He complained of weakness, intermittent shooting pain in the medial left mid-tibia region, and constant tingling in the lateral left lower leg from the knee to the ankle.  He reported that he treated his pain with Motrin and used a cane during flare-ups.  As to effect on the ability to work, the examiner noted that the Veteran had no sedentary restrictions, could stand for 30 minutes, and could walk one block.  He had some difficulty climbing and squatting, but was able to drive and perform activities of daily living.

Physical examination revealed normal muscle strength, reflex and sensory tests, except decreased sensation in the left foot/toes.  The examiner documented that there was no muscle atrophy or trophic changes.   The sensory examination was also normal.  EMG testing showed increased latency of the left tibia nerve and left sural sensory neuropathy; however, there were no significant motor findings.

As to the Veteran's scar from the shell fragment wound, the examiner noted that the scar measured 3centimeters (cm) x 1.5 cm, was hyperpigmented, flat, nontender, nonadherent, not cosmetically significant and did not affect joint range of motion.  The examiner documented that there was no loss of subcutaneous tissue or muscle defects.  

The examiner opined that the EMG findings indicated mainly sensory nerve, rather than motor, involvement.  In support of his conclusion, he explained that the "sural nerve is involved from the left posterior tibia nerve which is from the sciatica.  There are also sensory superficial (not motor) branches saphenous nerve distal left leg as well as superficial peroneal nerve distal left leg.  These are all classified as mild incomplete paralysis and mainly sensory (not motor)."  Accordingly, the examiner concluded that the Veteran's left leg condition resulted in mild incomplete paralysis of the left sciatic nerve, peroneal nerve, posterior tibial nerve, and internal saphenous nerve.

At the April 2016 VA examination, the Veteran reported numbness and pain in the lateral left leg.  He reported pain in the posterior calf radiating down the right side of the leg with walking 100 yards.   He reported moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in the left lower extremity. 

Physical examination revealed normal strength with regard to knee extension, ankle plantar flexion, and ankle dorsiflexion.  The Veteran did not have muscle atrophy.  He had normal deep tendon reflexes in the knees and ankles.  He had decreased sensation to light touch in the lower leg/ankle and the foot/toes.  He did not have trophic changes attributable to peripheral neuropathy.  His gait was normal.  He was noted as having mild incomplete paralysis of the left sciatic nerve, posterior tibial nerve, and the left musculocutaneous nerve.  All other nerves were tested as normal.  

The examiner noted that the Veteran occasionally used a cane when he needed to walk long distances.  He walked in from the parking lot on the day of the examination (about 100 yards) without a cane.  The examiner also noted a 4 cm by 1.5 cm scar on the posterior calf.  The examiner noted that this condition did not impact the Veteran's ability to work.

Based on the above, the Board finds that the Veteran's incomplete paralysis of the left sciatic nerve, peroneal nerve, posterior tibial nerve, and internal saphenous nerve is more closely approximated by mild incomplete paralysis.  Although the Veteran's representative contends in a July 2015 Hearing Memorandum that "for rating purposes it would seem the disability and the impact on the veteran is more moderate than mild under Training Letter 02-04," the Board notes that the referenced training letter addresses rating Intervertebral Disc Syndrome (IVDS) for spine disabilities.  To the extent that it discusses evaluation of impairment of the sciatic nerve in relation to IVDS, it merely reiterates 38 C.F.R. § 4.124a by stating that impairment to the sciatic nerve resulting in sensory loss only should be rated at the mild, or at most, the moderate degree of peripheral nerve paralysis.  The medical evidence of record indicates that the Veteran's nerve impairment is wholly sensory and results in only mild symptoms.  A higher rating is not warranted for any time on appeal.  Although sensation has been shown to be decreased, it is not completely absent.  The objective medical evidence, such as observations of muscle atrophy, trophic changes, and deep tendon reflex testing have all been normal.   Furthermore, VA examiners have noted that the Veteran's left leg condition is wholly sensory, which is consistent with a 10 percent rating.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  Such evidence is more probative than the Veteran's subjective characterization of his symptoms.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Veteran is not competent to identify specific levels of his left leg disability according to the appropriate diagnostic codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided in the medical evidence of record.  While the Board acknowledges that wholly sensory impairment may be rated at a moderate degree, the Board reiterates that the evidence does not show that the Veteran's symptoms are more than mild.  Accordingly, a rating in excess of 10 percent is not warranted for any time during the period on appeal.

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  In Doucette v. Shulkin, the United States Court of Appeals for Veterans Claims (Court) noted that extraschedular analysis is not required in all cases.  Either the Veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances.  Requiring an extraschedular analysis in all cases runs contrary to the purpose of extraschedular ratings, which is to recognize exceptional or unusual circumstance.  See Doucette v. Shulkin, No. 15-2818 (March 2017).  In Yancy v. McDonald, the Court noted that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  
In this case, the Veteran has not raised this issue through his statements, and the evidence of record does not raise this issue through documentation of symptoms not contemplated by the rating criteria.  To the contrary, the very symptoms described by the Veteran and the findings made by the various medical professionals, such as decreased sensation, pain and tingling, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as sensory impairment and nerve paralysis.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his left leg disability is more severe than is reflected by the assigned rating.  As such, the issue of referral to the Director, Compensation Service, for consideration of an extraschedular rating is not currently before the Board for consideration.

The Court has held that a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  This case differs, however.  Here, the Veteran's TDIU claim was denied in the rating decision now on appeal, and the statement of the case issued in 2008 included the TDIU issue.  The Veteran made a choice, however, in exercising his right to appeal, not to appeal the TDIU denial.  See VA Form 9 November 2008.  None of the SSOCs have suggested to the Veteran that TDIU remains on appeal, nor has he or his representatives asserted such.  VA can bifurcate adjudication of the TDIU and increased rating claims, as long as the claimant has reasonable notice that this is being done.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Here, that requirement has been met.  There is nothing in the Rice case that the Board sees as somehow vitiating the finality of the TDIU denial when the Veteran made an active choice not to appeal it.  Therefore, in the factual and legal circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.

Finally, the Board notes that the Court has held that a claim for an increased rating includes a claim for entitlement to special monthly compensation (SMC) when the criteria for such are raised.  Akles v. Derwinski, 1 Vet. App 118 (1991).  In this case, however, the Veteran has not raised this issue himself through any statements, and the evidence of record does raise this issue, as the percentage rating criteria for entitlement to SMC have not been met.  As such, the issue of entitlement to SMC is not currently before the Board for consideration.  

III. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in May 2007, June 2010, and January 2012 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2016).

The Veteran was also provided with VA examinations in June 2007, April 2014, and April 2016.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.


ORDER

The February 2014 Board decision is vacated.

A rating in excess of 10 percent for residuals of a SFW to the left calf, including scarring as well as numbness and loss of sensation of the lateral aspect of the left calf, the lateral aspect of the left foot, and the ventrum of the left foot, is denied.



[Continued on Next Page]
REMAND

Unfortunately, the Board finds that the Veteran's hearing loss claim requires remand for further development.  The Veteran's VA treatment records indicate that hearing tests were conducted on May 21, 2009, and October 26, 2011.  However, the audiograms from those hearing tests have not been associated with the claims file.  Accordingly, remand is necessary in order to obtain them.

Since the Veteran's hearing acuity was last officially examined by VA in 2012, he should be provided a new examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain audiograms from hearing tests conducted on May 21, 2009, and October 26, 2011 from the Central Arkansas Veterans Healthcare System.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

2.  Obtain any outstanding VA treatment records from February 2016 to the present from the Central Arkansas Veterans Healthcare System.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

3.  Schedule the Veteran for an audiometric examination.

4.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


